DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification fails to describe the claimed regenerated cellulose fibers that are not (do not comprise) rayon or lyocell. Any negative limitation or exclusionary proviso must have basis in the original disclosure. See Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-9, 20-22 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 26 state that the nanoparticles are in direct contact with the fibers and that the nanoparticles are homogenously dispersed within the fibers. It is not clear how nanoparticles located within fibers can be in direct contact with said fibers. Rather, nanoparticles located within a fiber may be considered in contact with the fiber material (assuming nothing is between the nanoparticles and the fiber material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 20-22 and 24-27 are rejected under 35 U.S.C. 103 as obvious over USPN 6,037,280 to Edwards in view of USPAP 2003/0157351 to Swatloski, USPAP 2008/0241536 to Luo, USPN 6,136,044 to Todd, USPN 7,048,771 to Sun, and/or USPAP 2005/0074611 to Kuehnle.
Claims 1, 9 and 26, Edwards discloses a fabric comprising regenerated cellulose (e.g. rayon) fibers and (e.g. silver) nanoparticles homogenously dispersed within the regenerated cellulose fibers, wherein the nanoparticles have an average particle size diameter of 500 nanometers or less and are in direct contact with the regenerated cellulose fibers (see entire document including column 3, line 19 through column 4, line 62, column 5, lines 5-12, and the paragraph bridging columns 5 and 6). 
Edwards does not appear to mention the fabric being derived with an ionic liquid but Swatloski and Luo each disclose that it is known in the art to derive regenerated cellulose fibers from a solution of cellulose and ionic liquid to reduce pollution and waste (see entire documents including [0006]-[0009], [0016], [0039, [0047], and [0048] of Swatloski and [0006]-[0014], [0019], [0022], and [0028]-[0030] of Luo). Therefore, it would have been obvious to one having ordinary skill in the art to derive the regenerated cellulose fibers of Edwards from a homogeneous dispersion comprising the nanoparticles and a solution of cellulose and ionic liquid to reduce pollution and waste.

Regarding the claimed cellulose II crystalline structure, the applied prior art discloses regenerated cellulose fibers, substantially identical in terms of structure, materials and method of making, that inherently have the claimed cellulose II crystalline structure (page 10, lines 11-14 of the current specification). Further regarding the claimed regenerated cellulose fibers and their crystalline structure, Todd and Sun disclose that it is known in the art to construct a nanoparticle impregnated fabric from rayon, viscose, or lyocell (see entire documents including the paragraph bridging column 5 and 6 of Todd and column 4, lines 16-29 of Sun) and the Office takes official notice (now admitted prior art) that it is known in the art to use fiber materials such as rayon, viscose, lyocell, or bagasse. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric and fibers of Edwards from any suitable material, such as rayon, viscose, lyocell, or bagasse, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 2, the regenerated cellulose (e.g. rayon) fibers are inherently derived from fibrous cellulose, wood pulp, cotton, paper, bast fiber, or bagasse (paragraph bridging columns 3 and 4).  
Claim 3, the (e.g. silver) nanoparticles are inherently unreactive with the regenerated cellulose fibers (column 4, lines 54-56). 
Claim 4, the (e.g. silver) nanoparticles are inherently electrically conductive (column 4, lines 54-56). 

Claim 8, the nanoparticles are present in an amount of from 0.01% to 10% by weight, based on the total weight of the fabric (paragraph bridging columns 6 and 7). Plus, Sun discloses that it is known in the art to include about 0.1 to about 20% by weight nanoparticles (see entire document including the paragraph bridging columns 3 and 4). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fibers with any suitable amount of nanoparticles, such as claimed, because it is within the general skill of a worker in the art to select an additive amount on the basis of its suitability and desired characteristics.
Claim 9, considering that the applied prior art discloses a substantially identical fabric and fiber material in terms of structure and materials and process of making, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 
Claim 20, the nanoparticles have an average particle size diameter between 20 nanometer and 100 nanometers (column 4, lines 57-62). The claimed range is anticipated or, at a minimum, it would have been obvious to one having ordinary skill in the art to make the fabric of Edwards with a particle size as claimed to provide a fabric with the ability to deflect, reflect, absorb and/or scatter UV rays (column 2, lines 10-23). 
Claim 21, the regenerated cellulose fibers may consist of (e.g. rayon) cellulose II crystalline structure (column 2, lines 29-32 and the paragraph bridging columns 3 and 4).


Claims 24 and 25, considering that the applied prior art discloses a substantially identical regenerated cellulose fibers in terms of structure, materials, and process of making, the claimed properties appear to be inherent. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claim 26, Edwards discloses that the fabric may comprise rayon (column 2, lines 30-32). Todd and Sun disclose that it is known in the art to construct a nanoparticle impregnated fabric from rayon, viscose, or lyocell (see entire documents including the paragraph bridging column 5 and 6 of Todd and column 4, lines 16-29 of Sun) and the Office takes official notice (now admitted prior art) that it is known in the art to use fiber materials such as rayon, viscose, lyocell, or bagasse. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric and fibers of Edwards from any suitable material, such as rayon, viscose, lyocell, or bagasse, because it has 
Claim 27, Edwards does not appear to mention the particles being spherical but Kuehnle discloses that it is known in the UV blocking art to use spherical particles to prevent anisotropic absorption effects (see entire document including [0056]-[0058]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the particles of Edward as spherical particles, to prevent anisotropic absorption effects.

Response to Arguments
Applicant's arguments filed 8/9/2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The following patent is cited to further show the state of the art with respect to regenerated cellulose fibers exhibiting a cellulose II crystalline structure: USPN 5,910,279 to Yanai.
The following patent is cited to further show the state of the art with respect to regenerated cellulose fibers such as rayon, lyocell, and bagasse: USPAP 2015/0167249 to Ono.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789